Citation Nr: 1303413	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  10-08 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1988, including service in the Republic of Vietnam. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied entitlement to service connection for atrial fibrillation and gout.

In his January 2010 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  In September 2011, however, he withdrew his hearing request.

In March 2012, the Board denied entitlement to service connection for a cardiac disability, and remanded the remaining issue to the Appeals Management Center (AMC) in Washington, DC, for additional development.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  Nonetheless, any further development or adjudication of this matter should take into account this paperless claims file.


FINDINGS OF FACT

1.  The AMC completed the development directed in the March 2012 Board remand.

2.  The Veteran failed without good cause to report for two separate VA examinations needed to adjudicate his claim.  Notices of the examinations were mailed to his last reported address, neither of which was returned to VA by U.S. postal officials as undeliverable as addressed.

3.  The gout did not have its onset during active service or within the presumptive period, nor is it the result of a disease or injury in active service.


CONCLUSION OF LAW

Gout was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.655(b) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); Pub.L. 112-154, §§ 504(a)(1)-(2), 505(a)-(b) (Aug. 6, 2012) (to be codified at 38 U.S.C.A. §§ 5103(a)-(b), 5103A(b)-(c)); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

The requirements of the VCAA, have been met.  

There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed,  VA notified the Veteran in July 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned in the event service connection is granted.  The July 2008 letter was fully time-and content-compliant.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  



The Veteran has reported treatment for gout at Robins Air Force Base (AFB), two weeks after his retirement from active service.  VA has an obligation to obtain these records.  38 U.S.C.A. § 5103A.  Efforts to obtain records in Federal custody must continue until they are obtained, unless it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  The RO requested records of this treatment from the National Personnel Records Center.  The Veteran reported that he was informed by the medical facility that his records would have been retired after one year.  Hence a direct request to that facility would not yield the reported treatment records.  The response from the National Personnel Records Center indicates that records from Robbins were available to search, but did not show that the Veteran received treatment.  The Veteran was asked for any records in his possession, but reported that his efforts to obtain them had also been unsuccessful and that he had none of the records in his possession.  Both entities provided negative responses as to any treatment records related to the Veteran.  A December 2009 RO letter informed the Veteran of that fact, and the RO prepared a December 2009 Formal Finding of unavailability.  

In accordance with the Board's remand, the AMC arranged two examinations for the Veteran, and he failed, without explanation, to report for either.  As was explained in the Board remand an examination was needed to determine whether the Veteran had current gout and whether it was related to service.  

The Appeals Management Center (AMC) forwarded examination requests to the designated medical facility in April and July 2012.  VA letters dated in those same months informed the Veteran an examination had been requested.  The letters and the examination requests reflect the Veteran's address as the same listed on other correspondence, such as the statement of the case and the Veteran's VA Form 9.  There is no evidence that any of the correspondence was returned to VA by postal authorities as undeliverable as addressed.  The VA medical facility informed the RO that the Veteran failed to report for either examination.  There is no record of any correspondence from the Veteran as to why he did not report or a request that the examination be rescheduled.

When entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  38 C.F.R. § 3.655(a).  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  Thus, under this regulation, further assistance in developing additional evidence would not be warranted.

The Veteran was afforded a meaningful opportunity to participate in the adjudication of the claim at all stages of the process.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Id.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Law and Regulations

Service connection will be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Analysis

Service treatment records document no complaints, findings, or treatment, related to gout.  The December 1987 Report of Medical History for the Veteran's examination at retirement reflects that he denied any history of joint problems or gout.  The December 1987 Report Of Medical Examination For Retirement reflects the Veteran's extremities were assessed as normal.  He was deemed physically fit for retirement from active service.

In an August 2008 statement (VA Form 21-4138), the Veteran related that he did not experience a gout attack during his active service; but within one to two weeks after his retirement, he had a severe attack for which he was treated at Robins AFB hospital in June or July 1988, where gout was diagnosed.  

The Veteran asserted further that he had experienced several attacks since, though he did not specify the frequency.  Private treatment records confirm that gout was identified on a number of occasions between 2000 and 2003.

There is no evidence the Veteran has any medical training.  Thus, his assertions must be assessed as lay evidence.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See 38 C.F.R. § 3.159(a)(2); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.   See Jandreau, 492 F.3d at 1377.

The Veteran is competent to report a diagnosis made by a medical professional based on his lay history.  Accordingly his report of a diagnosis of gout following service in 1988 is competent.

The Veteran asserted on his VA Form 9 that gout did not occur overnight, as it took time for uric acid to build up.  Ergo, since he had been retired for only approximately one month, the gout had its onset during active service.  He asserted further that he doubted uric acid levels were checked on retirement physical examinations.

The Veteran's contentions with regard to the time period for the buildup of uric acid levels and that gout must have been present in service; are not matters that a lay person would be able to observe.  It would require medical expertise to say that gout was likely present in service.  This is all the more true, because the Veteran has not reported any pertinent symptoms in service, and there is no other evidence of symptomatology during service.  Hence his contention does not constitute competent evidence.

A June 1995 private summary related to the Veteran's emergency treatment for atrial fibrillation notes only mitral valve prolapsed in his past medical history.  Physical examination associated with that treatment revealed the extremities as normal.  The Veteran's private treatment records reflect the earliest notation of gout was in June 2000.  No history of the disorder was noted.  

A May 2001 entry notes the Veteran's gout continued, and that he was concerned the medication, Atenolol, had caused the gout.  A July 2003 entry also notes the presence of gout.  

In his claim for service connection, received in May 2008, the Veteran did not report when his disability began or any treatment.  Although the Veteran reported in his notice of disagreement, that he had experienced several attacks of gout since the initial findings in 1988; he has not reported any symptoms of, or treatment for, gout since the time of his claim.

To be shown as a current disability, there must be evidence of the claimed condition at some time since the claim for service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  In addition to the absence of evidence demonstrating gout in service, there is no evidence of a current disability as defined by Gilpin.  Accordingly, the weight of the evidence is against the claim.  As the preponderance of the evidence is against the Veteran's claim, reasonable doubt does not arise and the claim must be denied.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for gout is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


